Citation Nr: 0902872	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-28 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent prior to January 12, 2006, greater than 20 percent 
prior to May 1, 2008, and greater than 40 percent thereafter, 
for bilateral hearing loss.

2.  Entitlement to an effective date earlier than June 4, 
1997, for a grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The veteran had active service from January 1964 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los, Angeles, California, which granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating effective September 1, 1997.  In an 
April 2003 rating decision, the RO assigned a 10 percent 
rating for bilateral hearing loss effective September 1, 
1997.  The veteran disagreed with this decision, seeking a 
higher initial rating for bilateral hearing loss and an 
earlier effective date for the award of service connection.  

In a Supplemental Statement of the Case dated in February 
2007, the RO assigned a 20 percent rating for bilateral 
hearing loss effective January 12, 2006.

In an August 2004 Statement of the Case, the RO determined 
that the appropriate effective date for a grant of service 
connection for bilateral hearing loss was June 4, 1997.  A 
Travel Board hearing was held at the RO in September 2007.

In November 2007, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.

In a June 2008 rating decision, the RO assigned a 40 percent 
rating for bilateral hearing loss effective May 1, 2008.  
Because the initial ratings assigned to the veteran's 
service-connected bilateral hearing loss are not the maximum 
ratings available for this disability, this claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to January 12, 2006, the veteran's right ear 
hearing loss was assigned a Roman numeral of IV and the left 
ear hearing loss was assigned a Roman numeral of V.

3.  On VA examination on January 12, 2006, the veteran's 
right ear hearing loss was assigned a Roman numeral of III 
and the left ear hearing loss was assigned a Roman numeral of 
III.

4.  On VA examination on May 1, 2008, the veteran's right ear 
hearing loss was assigned a Roman numeral of VII and the left 
ear hearing loss was assigned a Roman numeral of VIII.

5.  In a rating decision dated on February 22, 1974, and 
issued to the veteran and his service representative on 
March 20, 1974, the RO reopened and denied a claim of service 
connection for bilateral hearing loss; although the veteran 
disagreed with this decision in November 1974, he did not 
perfect a timely appeal.

6.  In statements on a VA Form 21-4138 dated on May 16, 1997, 
and date-stamped as received by the RO on June 4, 1997, the 
veteran filed an informal request to reopen a claim of 
service connection for bilateral hearing loss.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 
10 percent prior to January 12, 2006, greater than 20 percent 
prior to May 1, 2008, and greater than 40 percent thereafter, 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.85, 4.86, Table VI, VIA, and Diagnostic Code (DC) 
6100 (2008).

2.  The criteria for an effective date earlier than June 4, 
1997, for a grant of service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 
3.105(a), 3.151(a), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The claims on appeal are "downstream elements" of the RO's 
grant of service connection for bilateral hearing loss in the 
currently appealed rating decision issued in February 2003.  
For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Pursuant to a March 2001 
Board remand, in March 2002, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim of service connection for bilateral hearing loss, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the February 2003 rating decision was 
fully favorable to the veteran on the issue of service 
connection for bilateral hearing loss, and because the 
veteran's higher initial rating and earlier effective date 
claims are being denied in this decision, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision and any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
See Dingess, 19 Vet. App. at 490-91.

As will be explained below in greater detail, the evidence 
does not support assigning an effective date earlier than 
June 4, 1997, for an award of service connection for 
bilateral hearing loss.  The evidence also does not support 
assigning higher initial ratings for bilateral hearing loss.  
Thus, any failure to notify and/or develop these claims under 
the VCAA cannot be considered prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) clarified VA's notice obligations in 
increased rating claims.  The appeal for higher initial 
ratings for bilateral hearing loss originates, however, from 
the grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable.

Pursuant to the Board's November 2007 remand, additional 
notice of the five elements of a service-connection claim was 
provided in December 2007, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the March 2002 VCAA notice 
letter was provided prior to the February 2003 rating 
decision; thus, this notice was timely.  Because both of the 
veteran's claims are being denied, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328; see also Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file.

The veteran has contended that VA lost his claims file on 
purpose at some point in the early to mid-1970s or that 
certain records in his claims file were misplaced purposely 
by VA employees after he filed his original service 
connection claim.  A review of the claims file shows that, 
after it could not be located initially in 1997, the RO 
requested that the veteran's claims file be rebuilt.  The RO 
also made a formal finding in September 1999 that the 
veteran's service medical records were unavailable.  A review 
of the claims file, however, shows that the veteran's service 
medical records have been associated with the claims file.  
And it appears that, after a request was made to rebuild the 
claims file in 1997, it was located and was not rebuilt.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA has 
provided the veteran with examinations to determine the 
current nature and severity of his service-connected 
bilateral hearing loss.  In summary, VA has done everything 
reasonably possible to notify and to assist the veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The veteran contends that his bilateral hearing loss is more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected bilateral hearing loss 
currently is evaluated as 10 percent disabling effective 
June 4, 1997, 20 percent disabling effective January 12, 
2006, and as 40 percent disabling effective May 1, 2008, 
under 38 C.F.R. § 4.85, DC 6100.  

Diagnostic Code (DC) 6100, located in 38 C.F.R. § 4.85, sets 
out the criteria for evaluating hearing impairment using 
puretone threshold averages and speech discrimination 
scores.  Numeric designations are assigned based upon a 
mechanical use of tables found in 38 C.F.R. § 4.85; there is 
no room for subjective interpretation.  Under Table VI, a 
Roman numeral designation (I through XI) for hearing 
impairment is found based on a combination of the percent of 
speech discrimination scores and the puretone threshold 
average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which 
assigns a Roman numeral designation solely on the puretone 
threshold average, when the examiner certifies that use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  38 C.F.R. § 4.85(c).  The puretone threshold 
average is the sum of the puretone threshold at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  
The Roman numeral designations determined using Table VI or 
Table VIA are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.

The veteran's service medical records show that, at his pre-
induction physical examination in December 1963, he denied 
any relevant medical history.  Clinical evaluation was 
normal.  The veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
40
LEFT
10
10
10
10
10

The veteran was not treated for bilateral hearing loss during 
active service.  

At his separation physical examination in November 1965, the 
veteran reported that he was in good health.  He denied any 
relevant medical history.  Clinical evaluation was unchanged 
from his pre-induction physical examination.  The veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
5
LEFT
5
0
5
X
40

The post-service medical evidence shows that, on VA 
examination in September 1968, no hearing loss was noted and 
the veteran's ears were normal.

In a January 1974 letter, Juan Watkins, M.D., stated that the 
veteran complained of ringing and pressure in his ears with 
decreased hearing since active service.  "He has known about 
this hearing problem, I believe, since 1967."  Ears, nose, 
and throat (ENT) examination was normal, including the 
tympanic membranes, but the veteran's hearing was decreased 
in the higher frequencies.  The veteran had normal hearing in 
the lower frequencies and a severe sensorineural hearing loss 
in the higher frequencies.  His speech discrimination was 
84 percent in each ear.  Dr. Watkins stated that the veteran 
"has a traumatic type of hearing problem in that he 
experienced this while being exposed to loud noises in the 
service."

On the authorized audiological evaluation in January 1977, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
X
100
LEFT
10
20
40
X
85

Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and of 90 percent in the left 
ear.

Following private outpatient treatment in May 1977, the 
assessment was high frequency sensorineural hearing loss.

On VA outpatient treatment in May 1997, the veteran 
complained of a history of bilateral hearing loss since 
service.  He reported in-service noise exposure.  Physical 
examination showed clear ear canals and intact tympanic 
membranes bilaterally.  The audiogram showed bilateral 
mild/moderate to severe sloping high frequency sensorineural 
hearing loss.  The assessment was bilateral sensorineural 
hearing loss.

On VA examination in July 1997, the veteran complained of 
hearing loss for many years which was gradually worsening.  
The veteran's speech discrimination was "good" in the right 
ear and "poor" in the left ear.  The assessment was mild 
severe mid-to-high frequency steeply sloping sensorineural 
hearing loss in the right ear and moderate severe mid to high 
frequency steeply sloping sensorineural hearing loss in the 
left ear.  

On VA examination in March 2003, the veteran complained of a 
history of hearing loss.  He reported in-service noise 
exposure to "heavy armor guns."  He also reported that he 
usually wore ear protection during active service.  The 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
90
105
LEFT
25
40
60
80
115

Speech audiometry revealed speech recognition ability of 
80 percent in each ear.  The VA examiner opined that the 
veteran's hearing loss was at least as likely as not related 
to excessive in-service noise exposure.

A private audiogram in July 2003 showed speech discrimination 
scores of 72 percent in the right ear and 56 percent in the 
left ear.

On VA examination in October 2003, the veteran complained of 
a longstanding history of hearing loss which he attributed to 
in-service noise exposure.  The veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
50
90
95
LEFT
25
40
65
90
100

Speech audiometry revealed speech recognition ability of 
80 percent in the right ear and of 36 percent in the left 
ear.  Otoscopy revealed clear ear canals.  The impression was 
bilateral mild to profound sensorineural hearing loss.

On VA outpatient treatment in October 2004, the veteran 
denied any change in his hearing status since his most recent 
VA examination.  Otoscopic examination revealed clear 
eardrums and normal tympanograms.  Speech audiometry revealed 
speech recognition ability of 44 percent in the right ear and 
of 60 percent in the left ear.  The veteran's puretone 
average was 47 in the right ear and 55 in the left ear.  The 
impression was bilateral mild to profound sensorineural 
hearing loss, which the VA examiner noted was "essentially 
unchanged" since October 2003.

On VA examination on January 12, 2006, the veteran complained 
of bilateral hearing loss since active service.  He reported 
working as an infantry gunner during active service and in-
service noise exposure from machine guns and firearms.  He 
had worn bilateral hearing aids since 2003.  Physical 
examination showed both external ears and auricles were 
within normal limits.  The veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
60
80
100
LEFT
15
35
60
90
95

The puretone threshold average was 68 in the right ear and 70 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in each ear.  The diagnoses 
included sensorineural hearing loss in the right ear and a 
mixed hearing loss in the left ear.

On VA outpatient treatment in July 2007, no complaints were 
noted.  Otoscopy showed clear eardrums.  The veteran's 
puretone average was 47 in the right ear and 55 in the left 
ear.  His word recognition scores were 36 percent in each 
ear.  The impression was bilaterally mild to profound 
sensorineural hearing loss.

On VA examination on May 1, 2008, the veteran complained of 
misunderstanding conversations and feeling left out in social 
situations due to bilateral hearing loss.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records.  The veteran reported difficulty conversing 
one on one, specifically in noisy listening environments, 
difficulty watching television without the volume "very 
high," and difficulty understanding his pastor in church.  
The veteran reported an in-service history of noise exposure 
to firearms, 50 caliber machine guns, and shoulder-mounted 
rocket launchers.  He reported a post-service history of 
assembling/welding without hearing protection.  He also 
reported recreational noise exposure from rifle hunting with 
a 22 caliber rifle and no hearing protection.  Physical 
examination showed normal tympanograms.  There was no 
audiological evidence of middle ear pathologies.  The 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
65
85
95
LEFT
30
50
80
100
105

The veteran's puretone threshold average was 73 in the right 
ear and 84 in the left ear.  Speech audiometry revealed 
speech recognition ability of 66 percent in the right ear and 
of 54 percent in the left ear.  The veteran's speech 
recognition thresholds suggested good test reliability.  The 
VA examiner stated that a review of the claims file 
"revealed conflicting results for hearing tests."  This 
examiner also pined that, due to the nature of the veteran's 
reported in-service noise exposure, it was at least as likely 
as not that the veteran's bilateral hearing loss was incurred 
in or aggravated by active service.  The diagnosis was 
bilateral mild sloping to profound sensorineural hearing 
loss.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
disability rating greater than 10 percent prior to 
January 12, 2006, greater than 20 percent prior to May 1, 
2008, and greater than 40 percent thereafter, for bilateral 
hearing loss.  The assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
evidence shows that, on VA examination in March 2003, the 
veteran's right ear hearing loss was assigned a Roman numeral 
of IV and the left ear hearing loss was assigned a Roman 
numeral of V; this equates to a 10 percent rating for 
bilateral hearing loss.  See 38 C.F.R. § 4.85, Tables VI, 
VII.  The VA examiner did not certify in March 2003 that use 
of speech discrimination test was not appropriate and there 
is no indication of an exceptional pattern of hearing 
impairment such that 38 C.F.R. § 4.85, Table VIA, should be 
used.  See 38 C.F.R. §§ 4.85, 4.86, Table VIA.  

Because the puretone threshold averages were not provided in 
October 2003, these results could not be used to determine 
the disability rating for the veteran's bilateral hearing 
loss.  The VA examiner also did not certify in October 2003 
that use of speech discrimination test was not appropriate 
and there is no indication of an exceptional pattern of 
hearing impairment such that 38 C.F.R. § 4.85, Table VIA, 
should be used.  

Applying Table VI to the audiometric testing results on VA 
examination on January 12, 2006, the veteran's hearing loss 
should have been assigned a Roman numeral of III for each 
ear; this equates to a zero percent rating.  See 38 C.F.R. 
§ 4.85, Tables VI, VII.  The VA examiner did not certify in 
January 2006 that use of speech discrimination test was not 
appropriate and there is no indication of an exceptional 
pattern of hearing impairment such that 38 C.F.R. § 4.85, 
Table VIA, should be used.  It appears, however, that the RO 
assigned a 20 percent rating for bilateral hearing loss 
effective January 12, 2006, by using Table VIA.  Applying 
Table VIA to the audiometric testing results on VA 
examination on January 12, 2006, the veteran's right ear 
hearing loss could be assigned a Roman numeral of V and the 
left ear hearing loss could be assigned a Roman numeral of 
VI; this equates to a 20 percent rating for bilateral hearing 
loss.  See 38 C.F.R. §§ 4.85, 4.86, Table VIA, DC 6100.  

Finally, on VA examination on May 1, 2008, the veteran's 
right ear hearing loss was assigned a Roman numeral of VII 
and the left ear hearing loss was assigned a Roman numeral of 
VIII; this equates to a 40 percent rating for bilateral 
hearing loss.  Applying Table VIA to the audiometric test 
results on VA examination on May 1, 2008, the veteran's right 
ear hearing loss could be assigned a Roman numeral of VI and 
the left ear hearing loss could be assigned a Roman numeral 
of VIII; this also equates to a 40 percent rating for 
bilateral hearing loss.  See 38 C.F.R. §§ 4.85, 4.86, Tables 
VI, VIA, VII.  In summary, absent objective evidence that the 
veteran's bilateral hearing loss was more than 10 percent 
disabling prior to January 12, 2006, more than 20 percent 
disabling prior to May 1, 2008, and more than 40 percent 
disabling thereafter, the Board finds that higher initial 
ratings are not warranted.  

The evidence of record from the day the veteran filed this 
claim to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected bilateral hearing loss at any other time 
within the appeal period.  

The veteran also contends that he is entitled to an effective 
date earlier than June 4, 1997, for the grant of service 
connection for bilateral hearing loss.

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2008).

A review of the veteran's claims file shows that the 
veteran's original claim of service connection for bilateral 
hearing loss was denied in a rating decision issued on 
August 10, 1971.  There is no record of a response from the 
veteran.

The next relevant correspondence occurred when the veteran 
requested that his previously denied service connection claim 
for bilateral hearing loss be reopened in statements on a 
signed VA Form 21-4138 which was dated on January 15, 1974, 
and date-stamped as received by the RO on January 18, 1974.  
Attached to the veteran's VA Form 21-4138 was Dr. Watkins' 
January 1974 letter and examination report (discussed above).

In a rating decision dated on February 22, 1974, and issued 
to the veteran and his former service representative, AMVETS, 
on March 20, 1974, the RO denied the veteran's service 
connection claim for bilateral hearing loss on the basis that 
the hearing loss shown in Dr. Watkins' examination report was 
not incurred in or aggravated by active service.  The veteran 
disagreed with this decision in November 1974.  In response, 
the RO promulgated a Statement of the Case (SOC) on the issue 
of entitlement to service connection for bilateral hearing 
loss.  The SOC was issued to the veteran and his former 
service representative, AMVETS, on December 2, 1974, along 
with notice of the veteran's appellate rights.  The veteran 
did not respond.

The next relevant correspondence occurred when the veteran 
submitted a signed VA Form 21-4138 dated on May 16, 1997, and 
date-stamped as received by the RO on June 4, 1997, in which 
he requested that his previously denied service connection 
claim for bilateral hearing loss be reopened.  The veteran 
subsequently filed a formal claim when he submitted a signed 
VA Form 21-526 which was dated on November 22, 1997.  

As noted in the Introduction, in a February 2003 rating 
decision, the RO granted service connection for bilateral 
hearing loss and assigned a noncompensable rating effective 
September 1, 1997.  

In statements on a VA Form 9 dated on May 5, 2003, and date-
stamped as received by the RO on May 7, 2003, the veteran 
contended that he was entitled to "back pay from 1971" for 
service-connected bilateral hearing loss.  The RO reasonably 
interpreted this statement as a claim for an effective date 
earlier than September 1, 1997, for an award of service 
connection for bilateral hearing loss.

In a rating decision issued on June 10, 2003, the RO denied 
the veteran's claim for an effective date earlier than 
September 1, 1997, for a grant of service connection for 
bilateral hearing loss.  In response, the veteran submitted a 
"Notice of Disagreement" which was date-stamped as received 
by the RO on June 30, 2003, in which he contended that VA had 
"lied to commit fraud against me and my family" between 
1971 and 1974 and that he was entitled to an earlier 
effective date for an award of service connection for 
bilateral hearing loss.

As noted in the Introduction, in an August 2004 Statement of 
the Case, the RO determined that the appropriate effective 
date for an award of service connection for bilateral hearing 
loss was June 4, 1997.  The RO noted that June 4, 1997, was 
the date that the veteran's successfully reopened service 
connection claim for bilateral hearing loss had been received 
by VA.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an effective 
date earlier than June 4, 1997, for the grant of service 
connection for bilateral hearing loss.  The veteran's 
original claim of service connection for bilateral hearing 
loss was denied in a rating decision issued on August 10, 
1971.  There is no record of a response from the veteran.  
The veteran then attempted to reopen his previously denied 
claim of service connection for bilateral hearing loss in 
January 1974.  This claim was denied in a rating decision 
dated on February 22, 1974, and issued to the veteran and his 
former service representative, AMVETS, on March 20, 1974.  
The veteran disagreed with this decision in November 1974 but 
did not respond to the December 1974 SOC by perfecting a 
timely appeal.  Despite the veteran's assertions to the 
contrary, there is no evidence that his claims file was lost 
on purpose by VA employees or that any VA employee lied to 
him about the denials of his service connection claim for 
bilateral hearing loss promulgated in August 1971 and in 
March 1974.  

As noted above, although it appears that the veteran's claims 
file may have been considered lost and needed to be rebuilt 
in 1997, it subsequently was located and contained his 
service medical records, prior rating decisions, and relevant 
correspondence.  More importantly, the veteran does not 
contend, and the evidence does not show, that he expressed an 
intent to file a request to reopen his previously denied 
claim of service connection for bilateral hearing loss 
between December 2, 1974, when the SOC was issued to him and 
his former service representative, AMVETS, and June 4, 1997, 
when his successfully reopened claim of service connection 
for bilateral hearing loss was date-stamped as received by 
the RO.  Correspondence in the claims file dated from 
December 1974 to June 1997 between the veteran and VA 
concerned other service connection claims and a claim for 
nonservice-connected pension.  Clearly, the veteran was aware 
of what was required to file an application to reopen a 
previously denied claim of service connection for bilateral 
hearing loss but did not do so until he filed his VA Form 21-
4138 in June 1997.  The Board observes that the laws and 
regulations pertaining to effective dates are clear.  The 
effective date of an evaluation or award of compensation or 
dependency and indemnity compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Given the foregoing, the Board 
finds that the criteria for an effective date earlier than 
June 4, 1997, for a grant of service connection for bilateral 
hearing loss have not been met.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating greater than 
10 percent prior to January 12, 2006, greater than 20 percent 
prior to May 1, 2008, and greater than 40 percent thereafter, 
for bilateral hearing loss, is denied.

Entitlement to an effective date earlier than June 4, 1997, 
for a grant of service connection for bilateral hearing loss 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


